Citation Nr: 1436543	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Pursuant to the September 2008 formal appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge in June 2014.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

The evidence of record does not reflect that the Veteran's service-connected pes planus is characterized by pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement,  severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances, or equivalent to the actual loss the use of either foot to the extent that he would have more function in the feet if they were amputated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321 , 4.1-4.14, 4.104, 4.71a, Diagnostic Codes 5276 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his currently-service-connected bilateral pes planus is more severe than indicated by his 30 percent rating.  To that end, the Board notes that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

Here, the Veteran's service-connected pes planus has been evaluated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5276.  Under this code, acquired flatfoot warrants a non-compensable rating for mild symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, whether unilateral or bilateral, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  For severe disability manifested by objective evidence of marked deformity (pronation, abduction), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, a 20 percent rating is warranted if unilateral, and a 30 percent rating is warranted if bilateral.  For pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating is warranted if bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

In conjunction with his claim, the Veteran was first afforded a VA examination in August 2007.  At that time, it was noted that the Veteran was followed by podiatry at the VA Medical Center for calluses and foot pain.  He did not report flare-ups of arthritis in his feet, and he did not report any injection into either foot.  He wore inserts in both shoes, though they did not relieve the pain.  The examiner was unable to determine the extent of functional limitation, as the Veteran was a poor historian.  

On examination, posture and gait were normal.  No swelling or deformity was noted in either ankle.  His right foot was normal to palpation with no calluses.  A bunion and callus were noted on the Veteran's left great toe, and a callus was present on the ball of the left foot.  Achilles tendon alignment was normal, bilaterally.  Bilateral pes planus was diagnosed.

The Veteran was next afforded a VA examination in November 2008.  The Veteran reported that he was only able to walk 50 feet, and he reported intermittent sharp pain with daily flare-ups lasting for 30 minutes.  Regarding the left foot, it was noted that the Veteran underwent a bunion correction in September 2008.  He was on crutches as a result, and otherwise would occasionally wear orthotics.  A well-healed scar was present, without swelling, and a neurovascular deficit was not found.  Callosities were observed under the second and fourth metatarsal heads, and corrective hammertoe incisions were observed over the second, third, and fourth toes.  Painful motion was not observed, nor was edema.  Weakness was not present.  Mild to moderate pes planus was noted.

On the right, plantar callosities were found under the second and fourth metatarsal heads.  Mild to moderate pes planus was confirmed with hammertoe deformities of the second to fifth toes.

X-rays indicate hallux valgus and hammertoe correction of the left foot, and mild to moderate pes planus in the right, with hammertoe from the second to fifth toes.  Ultimately, the Veteran was only diagnosed with pes planus, bilaterally.  As to the bunionectomy, which was the source of the Veteran's scar, the examiner determined that this disorder was not related to the Veteran's service-connected flat feet.

In December 2009, a VA examination report noted that the Veteran walked with an altered gait and a cane.  The Veteran reported severe pain at the balls of his feet, while walking and at rest.  He also noted calluses at the great toes and side of the feet, which were also painful.  He stated that he was not able to stand for more than five minutes.  It was noted that orthotic inserts were used.  On examination, swelling, heat, and redness were absent, bilaterally.  Pain, stiffness, and weakness were reported.  However, objective evidence of painful motion was not found, nor was swelling, instability, or weakness.  Callosities were noted, as well as tenderness to the bunion area and the ball of the foot, bilaterally.  There was no evidence of malunion or non-union of tarsal or metatarsal bones, bilaterally.  Pronation was not observed, and an arch was present with and without weight bearing.  

X-rays revealed very slight pes planus and mild arthritis in the right foot, providing evidence against this claim.  On the left, post-surgical changes were noted once again, with mild pronation with lateral positioning.  Hammertoe corrections were noted as well.  Mild pes planus and arthritis were diagnosed in the right foot, and post-surgical changes in the left.  The effects on activities of daily living ranged from none to severe (chores, shopping, exercise).

The next VA examination was provided in February 2012.  Again, pes planus was diagnosed.  However, no other diagnoses were noted.  Bilateral foot pain was reported, which was worse with use.  Swelling and calluses were not shown, and the Veteran indicated that arch supports did not alleviate his symptoms.  No other extremity deformity other than pes planus was noted which caused an alteration of the weight-bearing line.  No scars were present which were related to pes planus, and there was no marked inward displacement/spasm of the Achilles tendon.  No corrective devices, aside from orthotics, were used at that time.  It was further indicated that the Veteran's pes planus was not of such severity that functional impairment would be equally well served by amputation with prosthesis.  The Veteran's disability, per the examiner, did not affect his ability to work.

The most recent VA examination was performed in June 2013.  In addition to flat feet, it was noted that the Veteran had, at least at one point, hallux valgus, bilateral plantar callosities, and was status post bunionectomy of the left great toe.  He did not present with Morton's neuroma or metarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion/non-union of the tarsal or metatarsal bones, foot injury, or weak foot.  While the Veteran again used a cane, his disability was not of such severity that function would have been equally served by amputation.  Again, it was noted that his foot condition did not affect his ability to work.  

The VA treatment reports of record are generally consistent with the VA examination reports, as they reveal subjective complaints of foot pain, with occasional flare-ups.  The Board finds that the preponderance of the evidence does not support the grant of a disability evaluation greater than 30 percent for the Veteran's service-connected bilateral pes planus.  The record reflects that the Veteran's service-connected disability was manifested by reports of pain, stiffness, and weakness, and objective evidence of tenderness affecting only the bunion area and the ball of the foot, bilaterally, as well as altered gait and calluses.  The evidence does not show that the Veteran's service-connected pes planus results in marked deformity, as the disability was generally described as mild to moderate throughout the appellate period, with arches intact.  Further, the two recent VA examination reports indicate that the Veteran's disability would have no effect on employment.

As such, the Board further finds that a 50 percent rating is not warranted because the evidence does not reflect that the Veteran's service-connected pes planus reaches the level of severity to be considered a pronounced disability under Diagnostic Code 5276.  There is no evidence of marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  While the Board has not disregarded the Veteran's concerns, it is important for the Veteran to understand that not all the evidence in the records supports the current evaluation, let alone a higher evaluation.   

In an effort to afford the Veteran the highest possible rating, the Board has considered his pes planus disability under all other potentially-applicable diagnostic codes.  The evidence does not show that the Veteran's pes planus disability results in weak foot, claw foot, anterior metarsalgia, hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  While x-ray results indicate correction for hammertoes of the left foot, and a November 2008 VA examination found hammertoe deformity in the right, there is no indication within the record that any such disorder was caused or aggravated by the Veteran's flat feet.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not for application in this case.  

Further, even if the evidence of record demonstrated that a current diagnosis of hallux valgus was etiologically-related to pes planus, which it explicitly does not, a 10 percent rating is the highest possible rating under Diagnostic Code 5280.  The Board notes that the evidence does not reflect that such a disorder is currently diagnosed, despite images which show past correction for this disorder.  Further, medical evidence of record does not demonstrate that hallux valgus has resulted in a resection of a metatarsal head or any findings equivalent to amputation of the great toe.  Therefore, the Board finds that Diagnostic Code 5280 does not assist the Veteran in obtaining a separate or higher disability rating. 

Finally, the question remains as to whether a higher disability evaluation may be assigned pursuant to the rating criteria found at Diagnostic Code 5284.  This code  is used for other foot injuries based upon whether the disability is moderate, moderately severe, severe, or results in actual loss of the foot.  With actual loss of use of the foot, a 40 percent rating is assigned.  

Words such as "moderate", "moderately severe", and "severe" are not defined in the Rating Schedule.  The Board further recognizes that the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo Achilles with pain on manipulation and use, or definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  Yet, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etcetera, which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2013).  Examples under 38 C.F.R. § 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of a lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

In this case, the record does not suggest that the Veteran's bilateral pes planus approximates a degree of severity that could be categorized as anything greater than moderate during the course of the appeal.  The evidence consistently reflects findings of mild to moderate pes planus with an arch, and the ability to walk and stand (albeit for short amounts of time).  Further, although the Veteran has reported pain and stiffness, the record also shows that there is no measurable functional loss of the feet.  While the Veteran's bilateral pes planus condition has shown to be significant as it pertains to some activities of daily living, the medical evidence does not show that the Veteran has actually lost the use of either foot.  There is no evidence of ankylosis for this disability, shortening of either extremity, or complete paralysis of the external popliteal nerve and consequent foot drop.  In sum, the Board finds the evidence does not suggest the existence of more than moderate impairment, and as such, an evaluation in excess of 30 percent would not be warranted under 38 C.F.R. Part 4, Diagnostic Code 5284. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain and stiffness.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In this case, the fact that the Veteran has a bilateral foot disability is not in dispute.  The only question is the level of disability.  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight in making this finding.  See Guerrieri.  

The Board has further considered the Veteran's bilateral foot claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's pes planus, the Board finds that symptoms (and functional impairment) for this disability are more than encompassed by the currently-assigned schedular rating.  In fact, though a higher evaluation is available, the manifestations of this disability simply do not meet the criteria to assign a higher rating.  As such, the schedular criteria are not inadequate for his claim, and referral for consideration of extraschedular rating is not necessary.  See Thun.  Importantly, the Board further notes that entitlement to total disability based upon individual employability (TDIU) has not been raised by the evidence of record, and that the Veteran has not claimed, nor does the record so indicate, the intent to pursue such a claim at this time.  Importantly, the 2012 and 2013 VA examiners determined that the Veteran's pes planus did not affect his ability to work. 

In light of the foregoing, the Board finds that an evaluation in excess of 30 percent is not warranted for bilateral pes planus, as manifestations of this disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim for an increased evaluation for bilateral pes planus must therefore be denied.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in February 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private medical records.  The Veteran also submitted statements in support of his claims.  While the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), repeated searches by that organization have failed to locate any applicable medical records.  See Formal Findings, February 2011, August 2013.  Otherwise, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was most recently afforded a VA medical examination in June 2013.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for the claim on appeal.  The examiner provided the Board with sufficient information to rate his disability.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since 2014, or that the examination conducted was in any way inadequate.  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.   

ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


